Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	This action is in response to Applicant’s amendment filed on October 29, 2021. Claims 1-15, 18-21, 23, 25, 27-28, 30-36, 38-43, and 46 are canceled. Claims 49-57 are new. Claims 16-17, 22, 24, 26, 29, 37, 44-45, and 47-57 are pending and will be considered for examination.

Response to Arguments
I.	Objection to the Claims
Applicant’s amendment to the claims is sufficient to overcome Examiner’s objection to the claims. The objection to claim 45 is withdrawn.

II.	Rejections Under 35 USC § 112
Applicant’s amendment to the claims is sufficient to overcome Examiner’s rejection under 35 USC § 112. The rejection under 35 USC § 112 to claims 37, 44, 45, 47, and 48 is withdrawn.

III.	Claim Rejections - 35 USC § 102 and 103
Applicant’s arguments filed October 29, 2021 with respect to claims rejected under 35 USC § 102 and 103 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an in-flight entertainment system” in claim 16, “one or more modules of a vehicle entertainment system” in claim 37, and “an in-flight entertainment system” in claim 51. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-17, 22, 24, 26, 29, 37, 44-45, 47-53, and 55-57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? 
Claims 16-17, 22, 24, 26, 29, 44-45, and 51-57 are directed to a method, which is a process. Therefore, claims 16-17, 22, 24, 26, 29, 44-45, and 51-57 are directed to one of the four statutory categories of invention. Claims 37 and 47-50 are directed to a system, which is a machine. Therefore, claims 37 and 47-50 are directed to one of the four statutory categories of invention. 

Step 2A
Claim 16:
The claim recites accessing passenger records for each passenger of a plurality of passengers on an airplane for a flight to a destination, the passenger records including at least itinerary information and seat information for the flight, the seat information indicating that a particular passenger of the plurality of passengers on the airplane is assigned a first seat; receiving an indication that the particular passenger has moved from the first seat to a second seat, customizing content for each of the plurality of passengers on the airplane based on the passenger records, the customizing including generating customized content for the particular passenger based on the passenger records; and output the customized content for viewing within the airplane during the flight by the particular passenger and the second seat.  

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of customizing content for a passenger based on flight and seat information. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. Examiner notes that this interpretation is supported by Specification para [0037] lines 1-4. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation, evaluation, judgment, opinion (e.g., observing and evaluating passenger records, and using judgment and opinion to customize content). 
Dependent claims 17, 22, 24, 26, 29, 44-45, and 54-57 recite the same abstract ideas identified in claim 16. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 16-17, 22, 24, 26, 29, 44-45, and 54-57 recite the additional elements of a computing device, an in-flight entertainment system, a network, a device, and receiving/transmitting/processing data. Examiner notes that the in-flight entertainment system is interpreted as a generic computer system per Specification para [0031]. Claim 44 recites the additional limitations of a laptop computer. Claim 45 recites the additional limitations of a smartphone. Claims 44 and 57 recite the additional limitations of a display screen. Claim 54 recites the additional limitations of facial recognition. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system connected to a laptop or smartphone over a network, and facial recognition) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the 
Dependent claims 17, 22, 24, 26, 29, 44-45, and 54-57 are not integrated into a practical application based on the same analysis as for claim 16 above.

Claim 37:
The claim recites passenger records for each passenger of a plurality of passengers on a vehicle for travel to a destination, the passenger records including at least itinerary information of passengers in the vehicle; and accessing the passenger records for each passenger of the plurality of passengers on the vehicle to the destination, the passenger records including seat information indicating that a particular passenger of the plurality of passengers in the vehicle is assigned a first seat; receiving an indication that the particular passenger has moved from the first seat to a second seat; customizing content for each of the plurality of passengers in the vehicle based on the passenger records, the customizing including generating at least customized content for the particular passenger in the vehicle based on the second seat; and output of the customized content for viewing within the vehicle during the travel by the particular passenger. 

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of customizing content for a passenger based on flight and seat information. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. Examiner notes that this interpretation is supported by Specification para [0037] lines 1-4. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind 
Dependent claims 47-50 recite the same abstract ideas identified in claim 37. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 47-50 recite the additional elements of a system; a database; a memory and a processor; one or more modules of a vehicle entertainment system configured to perform operations; a network; a device; and receiving/transmitting/processing data. Examiner notes that the one or more modules of a vehicle entertainment system configured to perform operations is interpreted as a generic computer system per Specification para [0031]. Claim 47 recites the additional limitations of a personal computing device, and a display screen of a personal computing device. Claim 48 recites the additional limitations of a display screen. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system connected to a personal computing device over a network) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 47-50 are not integrated into a practical application based on the same analysis as for claim 37 above.

Claim 51:
The claim recites accessing passenger records for each passenger of a plurality of passengers on an airplane for a flight to a destination city, the passenger records including at least itinerary information and seat information for the flight, the itinerary information identifying 

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of customizing content for a group of passengers based on flight information. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. Examiner notes that this interpretation is supported by Specification para [0037] lines 1-4. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation, evaluation, judgment, opinion (e.g., observing and evaluating passenger records, and using judgment and opinion to customize content). 
Dependent claims 52-53 recite the same abstract ideas identified in claim 51. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 51-53 recite the additional elements of a computing device, an in-flight entertainment system, a network, devices, and receiving/transmitting/processing data. Examiner notes that the in-flight entertainment system is interpreted as a generic computer system per Specification para [0031]. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system connected to devices over a network) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, 
Dependent claims 52-53 are not integrated into a practical application based on the same analysis as for claim 51 above.




















Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
Claims 16-17, 22, 24, 26, 29, 44-45, and 55-57 recite the additional elements of a computing device, an in-flight entertainment system, a network, a device, and receiving/transmitting/processing data. Examiner notes that the in-flight entertainment system is interpreted as a generic computer system per Specification para [0031]. Claim 44 recites the additional limitations of a laptop computer. Claim 45 recites the additional limitations of a smartphone. Claims 44 and 57 recite the additional limitations of a display screen. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the invention was made. See PTO-892 Reference U – Introduction to E-commerce (a textbook published in 2009), Chapter 8.4.2 “Design Method of Application E-Commerce System”, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).
Examiner notes that the additional limitation in claim 54 of facial recognition is acknowledged by the Examiner as not having been well-understood, routine, and convention at the time the invention was made. Therefore, claim 54 is not rejected under 35 USC § 101. 

Claims 47-50 recite the additional elements of a system; a database; a memory and a processor; one or more modules of a vehicle entertainment system configured to perform operations; a network; a device; and receiving/transmitting/processing data. Examiner notes that the one or more modules of a vehicle entertainment system configured to perform operations is interpreted as a generic computer system per Specification para [0031]. Claim 47 recites the additional limitations of a personal computing device, and a display screen of a personal computing device. Claim 48 recites the additional limitations of a display screen. When taken individually, as well as when taken as an ordered combination, the additional limitations See PTO-892 Reference U – Introduction to E-commerce (a textbook published in 2009), Chapter 8.4.2 “Design Method of Application E-Commerce System”, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).

Claims 51-53 recite the additional elements of a computing device, an in-flight entertainment system, a network, devices, and receiving/transmitting/processing data. Examiner notes that the in-flight entertainment system is interpreted as a generic computer system per Specification para [0031]. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the invention was made. See PTO-892 Reference U – Introduction to E-commerce (a textbook published in 2009), Chapter 8.4.2 “Design Method of Application E-Commerce System”, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).











Claim Rejections -35 USC§ 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 51-52 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Targosz et al (WO 2009/097044 A1) (“Targosz”). 


Claim 51: Targosz discloses a method implemented by at least one computing device, the method comprising: accessing, by an in-flight entertainment system, passenger records for each passenger of a plurality of passengers on an airplane for a flight to a destination city, the passenger records including at least itinerary information (Targosz: Pg.12, Ln. 3-7; Pg. 13, Ln. 29-Pg. 14, Ln. 18 - "Included in the Customized Electronic Services Delivery System300 for each aircraft, such as aircraft 321, is a set of databases 341-34N which store data relating to the passengers 360 in aircraft 321 as well as their travel and entertainment preferences and travel itinerary (see Figures 5, 7, and 8)." - "A Passenger database 620maintains a listing of the passenger attributes ... The Marketing database 630 can make use of this data in the Passenger database 620 as well as data relating to destination services as stored in Destination Services database 640 (as described in more detail below) to generate offerings of additional services to the passenger based on their present travel plans") and seat information for the flight (page 22 lines 6-11), the itinerary information identifying an origin and a destination for a group of passengers on the flight (page 22 lines 6-24 where “people in this travel party” (line 16) and “passenger and their traveling companions” (lines 17-18) disclose claimed [group of passengers on the flight]) and at least one additional flight to the destination, the destination of the group of passengers being different than the destination city of the flight; customizing, by the in-flight entertainment system, content for the group of passengers based on both the destination and the origin (page 13 lines 21-31 “listing of connecting flights 717 that are available at the destination airport. This data enables the Customized Electronic Services Delivery System 300 to formulate service offerings for the passengers on this flight as well as the delivery of content and offers to the passengers during the flight as is described below”); and controlling output of the customized content by transmitting, by the in-flight entertainment system, the customized content over a network for viewing within the airplane by each passenger of the group of passengers via respective devices (page 22 lines 6-24; see also page 2 lines 18-29, page 11 lines 6-28, and page 12 lines 15-32, and page 13 lines 21-31). 

Claim 52: Targosz discloses the method as described in claim 51, and further discloses further comprising: customizing, by the in-flight entertainment system, content for a second group of passengers based on both a second destination and the origin, the second customized content for the second group of passengers being different than the customized content for the group of passengers (page 13 lines 21-31 “listing of connecting flights 717 that are available at the destination airport. This data enables the Customized Electronic Services Delivery System 300 to formulate service offerings for the passengers on this flight as well as the delivery of content and offers to the passengers during the flight as is described below”); and controlling output of the second customized content by transmitting, by the in-flight entertainment system, the second customized content over the network for viewing on the flight by each passenger of the second group of passengers via respective devices of the second group (page 22 lines 6-24; see also page 2 lines 18-29, page 11 lines 6-28, and page 12 lines 15-32, and page 13 lines 21-31). 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
















Claims 16-17, 22, 24, 29, 37, 44-45, 47-50, 53, and 56-57 are rejected under pre-AIA  35 U.S .C. 103(a) as being unpatentable over Targosz et al (WO 2009/097044 A1) (“Targosz”) in view of Weinberger  et al (US 7,028,304) (“Weinberger”).

Claim 16: Targosz discloses a method implemented by at least one computing device, the method comprising: accessing, by an in-flight entertainment system, passenger records for each passenger of a plurality of passengers on an airplane for a flight to a destination, the passenger records including at least itinerary information (Targosz: Pg.12, Ln. 3-7; Pg. 13, Ln. 29-Pg. 14, Ln. 18 - "Included in the Customized Electronic Services Delivery System300 for each aircraft, such as aircraft 321, is a set of databases 341-34N which store data relating to the passengers 360 in aircraft 321 as well as their travel and entertainment preferences and travel itinerary (see Figures 5, 7, and 8)." - "A Passenger database 620maintains a listing of the passenger attributes ... The Marketing database 630 can make use of this data in the Passenger database 620 as well as data relating to destination services as stored in Destination Services database 640 (as described in more detail below) to generate offerings of additional services to the passenger based on their present travel plans") and seat information for the flight, the seat information indicating that a particular passenger of the plurality of passengers on the airplane is assigned a first seat (page 22 lines 6-11); . . . customizing, by the in-flight entertainment system, content for each of the plurality of passengers on the airplane based on the passenger records, the customizing including generating customized content for the particular passenger based on the passenger records (Targosz: Pg. 16, Ln. 16-19; Pg. 22, Ln. 6-24 - "the Customized Electronic Content Delivery System 314 correlates passenger preference data and flight data for an identified passenger and at step 1107 the Customized Electronic Content Delivery System 314 uses correlated data to create passenger customized list of electronic content ... the Customized Electronic Services Delivery System 300 can offer passenger-and destination-specific offerings for the passenger traveling on a flight. Since the flight destination, the passenger identification (and optionally seat number on the flight), and the passenger preferences are known, the Customized Electronic Services Delivery System 300 can use the data in the marketing database 630to create travel package offerings for a selected passenger"). 
Targosz fails to explicitly disclose receiving, by the in-flight entertainment system, an indication that the particular passenger has moved from the first seat to a second seat, . . . controlling output of the customized content by transmitting, by the in-flight entertainment system, the customized content over a network for viewing within the airplane during the flight by a device associated with the particular passenger and the second seat. However, Weinberger does teach receiving, by the in-flight entertainment system, an indication that the particular passenger has moved from the first seat to a second seat (col 75 lines 19-50), . . . controlling output of the customized content by transmitting, by the in-flight entertainment system, the customized content over a network for viewing within the airplane during the flight by a device associated with the particular passenger and the second seat (col 14 lines 24-47; see also col 75 lines 19-50). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Weinberger into the invention of Targosz. One of ordinary skill in the art would have been motivated to do so because Weinberger teaches: 
While the above patents disclose various aspects of passenger entertainment systems and components used therein, none of these prior art references disclose a fully integrated networked passenger entertainment system that integrates audio, video, product ordering and service processing, net-worked communications, and maintainability features. Accordingly, it is an objective of the present invention to provide for systems and methods that implement an integrated networked passenger entertainment and communication system that provides for passenger selected delivery of content over a communication network. It is a further objective of the present invention to provide for systems and methods that permit passengers to selectively order or request products or services, receive audio, video and game data, that permits communication of information to passengers from aircraft personnel, and that permits passengers to communicate with (col 3 line 63 – col 4 line 13).

In addition, it would have been recognized that applying the known technique of receiving, by the in-flight entertainment system, an indication that the particular passenger has moved from the first seat to a second seat; and controlling output of the customized content by transmitting, by the in-flight entertainment system, the customized content over a network for viewing within the airplane during the flight by a device associated with the particular passenger and the second seat, as taught by Weinberger, to the teachings of Targosz, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 17: The cited prior art teaches the method as described in claim 16, and Targosz further discloses wherein the passenger records include information identifying an origin and a final destination of the particular passenger, and wherein the customizing the content is based at least in part on the origin and the final destination of the particular passenger (Targosz: Pg.16, Ln. 16-19; Pg. 22, Ln. 6-24 - "the Customized Electronic Content Delivery System 314 correlates passenger preference data and flight data [such as destination city and origin city, see Pg.15, Ln. 1-15] for an identified passenger and at step 1107 the Customized Electronic Content Delivery System 314 uses correlated data to create passenger customized list of electronic content."). 

Claim 22: The cited prior art teaches the method as described in claim 16, and Targosz further discloses wherein the passenger records include a name of each respective passenger of the plurality of passengers, itinerary information for each respective passenger, and payment information for each respective passenger (Targosz: Pg. 12, Ln. 3-6; Pg. 13, Ln. 29-Pg. 14, Ln. 3; Pg. 22, Ln. 8-11 - "A typical passenger-specific entry 800 for the Passenger database 620 as shown in Figure 8, where the passenger name 860, their demographic profile (including credit card information) 850 ... are listed" - "Included in the Customized Electronic Services Delivery System300 for each aircraft, such as aircraft 321, is a set of databases 341-34N which store data relating to the passengers 360 in aircraft 321 as well as their ... travel itinerary" - "the passenger identification (and optionally seat number on the flight) ... are known").

Claim 24: The cited prior art teaches the method as described in claim 22, and Targosz further discloses wherein the itinerary information identifies a hotel or address where each respective passenger is staying at the destination (Targosz: Pg. 13, Ln. 29- Pg. 14, Ln. 7; Pg. 22, Ln. 14-16; Fig. 8 - "A Passenger database 620maintains a listing of the passenger attributes ... A typical passenger-specific entry 800 for the Passenger database 620 as shown in Figure 8 ... the present trip for this passenger is characterized, with the destination lodging 840" - "The Destination-Based Services Management System 312 can read the ... destination resort ... from the databases.").

Claim 29: The cited prior art teaches the method as described in claim 16, and Targosz further discloses wherein the customizing of the content is further based on a current or predicted weather at the destination (Targosz: Pg. 22, Ln. 25-28 - "The destination-based services can also be utilized in the case of bad weather and cancelled flights. The passengers scheduled for a particular flight that is delayed or cancelled can be offered ground transportation, lodging, and restaurant reservations as a package once the flight is cancelled").

Claim 37: Targosz discloses a system (page 1 line 4) comprising: a database containing passenger records (fig 6 element 620) for each passenger of a plurality of (Targosz: Pg.12, Ln. 3-7; Pg. 13, Ln. 29-Pg. 14, Ln. 18 - "Included in the Customized Electronic Services Delivery System300 for each aircraft, such as aircraft 321, is a set of databases 341-34N which store data relating to the passengers 360 in aircraft 321 as well as their travel and entertainment preferences and travel itinerary (see Figures 5, 7, and 8)." - "A Passenger database 620maintains a listing of the passenger attributes ... The Marketing database 630 can make use of this data in the Passenger database 620 as well as data relating to destination services as stored in Destination Services database 640 (as described in more detail below) to generate offerings of additional services to the passenger based on their present travel plans"); and at least a memory and a processor to implement one or more modules of a vehicle entertainment system configured to perform operations (fig 3 element 300-302, 320-321, and 360) comprising: accessing, from the database, the passenger records for each passenger of the plurality of passengers on the vehicle to the destination, the passenger records including seat information indicating that a particular passenger of the plurality of passengers in the vehicle is assigned a first seat (page 22 lines 6-11); . . . controlling output of the customized content by transmitting the customized content over a network for viewing within the vehicle during the travel by a device associated with the particular passenger (page 2 lines 18-29, page 11 lines 6-28, and page 12 lines 15-32). 
Targosz fails to explicitly disclose receiving an indication that the particular passenger has moved from the first seat to a second seat; customizing content for each of the plurality of passengers in the vehicle based on the passenger records, the customizing including generating at least customized content for the particular passenger in the vehicle based on the second seat. However, Weinberger does teach receiving an indication that the particular passenger has moved from the first seat to a second seat (col 75 lines 19-50); customizing content for each of the plurality of passengers in the vehicle based on the passenger records, (col 14 lines 24-47; see also col 75 lines 19-50). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Weinberger into the invention of Targosz. One of ordinary skill in the art would have been motivated to do so because Weinberger teaches: 
While the above patents disclose various aspects of passenger entertainment systems and components used therein, none of these prior art references disclose a fully integrated networked passenger entertainment system that integrates audio, video, product ordering and service processing, net-worked communications, and maintainability features. Accordingly, it is an objective of the present invention to provide for systems and methods that implement an integrated networked passenger entertainment and communication system that provides for passenger selected delivery of content over a communication network. It is a further objective of the present invention to provide for systems and methods that permit passengers to selectively order or request products or services, receive audio, video and game data, that permits communication of information to passengers from aircraft personnel, and that permits passengers to communicate with other passengers and computers located on- and off-board an aircraft (col 3 line 63 – col 4 line 13).

In addition, it would have been recognized that applying the known technique of receiving an indication that the particular passenger has moved from the first seat to a second seat and customizing content for each of the plurality of passengers in the vehicle based on the passenger records, the customizing including generating at least customized content for the particular passenger in the vehicle based on the second seat, as taught by Weinberger, to the teachings of Targosz, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 44: The cited prior art teaches the method as described in claim 16, and Targosz further discloses wherein the device associated with the particular passenger and the second seat comprises a laptop computer (Targosz: Pg. 8, Ln. 21-23 - "The passengers' wireless devices 221-224 include a diversity of communication devices, such as laptop computers 221 ... ").

Claim 45: The cited prior art teaches the method as described in claim 16, and Targosz further discloses wherein the device associated with the particular passenger and the second seat comprises a smartphone (Targosz: Pg. 8, Ln. 21-25 - "The passengers' wireless devices 221-224 include a diversity of communication devices, such as laptop computers 221, cellular telephones 222, MP3 music players (not shown),  Personal Digital Assistants (PDA) (not shown), WiFi-based devices 223, WiMax-based devices 224, and the like").

16Claim 47: The cited prior art teaches the system as described in claim 37, and Targosz further discloses wherein the controlling output of the customized content comprises: establishing, by the vehicle entertainment system, a connection with a personal computing device associated with the particular passenger; and transmitting the customized content to the personal computing device associated with the particular passenger via the connection for output via a display screen of the personal computing device (Targosz: Pg. 10, Ln. 17-Pg. 11, Ln. 8 - "when a passenger activates their passenger's wireless device, a communication session is initiated between the passenger's wireless device and the network controller to identify the type of device the passenger is using and, thus, its wireless protocol. A" splash screen" is delivered to the passenger on their wireless device to announce en try into the wireless network portal. Once this is established, the network controller transmits a set of login displays to the passenger's wireless device to enable the passenger to identify themselves and validate their identity (if the passenger's wireless device is not equipped to automatically perform these tasks via a smart client which automatically logs the passenger into the network). As a result of this process, the passenger's wireless device is provided with a unique electronic identification (IP address), and the network can respond to the passenger's wireless device without further administrative overhead ... Once the passenger's wireless device is logged in, the passenger can access the free standard electronic services that are available from the network or customized electronic services for the particular passenger as is described below"). 

Claim 48: The cited prior art teaches the system as described in claim 37. Targosz fails to explicitly disclose wherein the controlling output of the customized content comprises controlling output of the customized content on a display screen associated with the second seat in the vehicle. However, Weinberger does teach wherein the controlling output of the customized content comprises controlling output of the customized content on a display screen associated with the second seat in the vehicle (col 14 lines 24-47 and col 75 lines 19-50). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Weinberger into the invention of Targosz. One of ordinary skill in the art would have been motivated to do so because Weinberger teaches: 
While the above patents disclose various aspects of passenger entertainment systems and components used therein, none of these prior art references disclose a fully integrated networked passenger entertainment system that integrates audio, video, product ordering and service processing, net-worked communications, and maintainability features. Accordingly, it is an objective of the present invention to provide for systems and methods that implement an integrated networked passenger entertainment and communication system that provides for passenger selected delivery of content over a communication network. It is a further objective of the present invention to provide for systems and methods that permit passengers to selectively order or request products or services, receive audio, video and game data, that permits communication of information to passengers from aircraft personnel, and that permits passengers to communicate with other passengers and computers located on- and off-board an aircraft (col 3 line 63 – col 4 line 13).

In addition, it would have been recognized that applying the known technique of controlling output of the customized content comprising controlling output of the customized content on a display screen associated with the second seat in the vehicle, as taught by 

Claim 49: The cited prior art teaches the system as described in claim 37. Targosz fails to explicitly disclose wherein generating the customized content for the particular passenger is based on a position of the second seat in the vehicle. However, Weinberger does teach wherein generating the customized content for the particular passenger is based on a position of the second seat in the vehicle (col 17 lines 53-62; see also col 78 lines 56-64 and col 86 lines 32-41).   
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Weinberger into the invention of Targosz. One of ordinary skill in the art would have been motivated to do so because Weinberger teaches: 
While the above patents disclose various aspects of passenger entertainment systems and components used therein, none of these prior art references disclose a fully integrated networked passenger entertainment system that integrates audio, video, product ordering and service processing, net-worked communications, and maintainability features. Accordingly, it is an objective of the present invention to provide for systems and methods that implement an integrated networked passenger entertainment and communication system that provides for passenger selected delivery of content over a communication network. It is a further objective of the present invention to provide for systems and methods that permit passengers to selectively order or request products or services, receive audio, video and game data, that permits communication of information to passengers from aircraft personnel, and that permits passengers to communicate with other passengers and computers located on- and off-board an aircraft (col 3 line 63 – col 4 line 13).

In addition, it would have been recognized that applying the known technique of generating the customized content for the particular passenger based on a position of the second seat in the vehicle, as taught by Weinberger, to the teachings of Targosz, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
Claim 50: The cited prior art teaches the system as described in claim 49, and Targosz  further discloses wherein generating the customized content for the particular passenger is further based on a location of the vehicle (page 15 lines 1-22; see also page 13 lines 21-28, and claim 6 lines 1-10). 

Claim 53: The cited prior art teaches the method as described in claim 51, and Targosz further discloses wherein the controlling output of the customized content comprises: accessing the passenger records including the seat information, the seat information indicating that a particular passenger of the group is assigned a first seat (page 22 lines 6-24); . . . controlling output of the customized content by transmitting, by the in-flight entertainment system, the customized content over the network for viewing within the airplane by the particular passenger of the group of passengers (page 22 lines 6-24; see also page 2 lines 18-29, page 11 lines 6-28, and page 12 lines 15-32, and page 13 lines 21-31). 
Targosz fails to explicitly disclose receiving an indication that the particular passenger of the group has moved from the first seat to a second seat; and controlling output of the customized content by transmitting, by the in-flight entertainment system, the customized content over the network for viewing within the airplane by the particular passenger . . .  via a device associated with the second seat. However, Weinberger does teach receiving an indication that the particular passenger of the group has moved from the first seat to a second seat (col 75 lines 19-50); and controlling output of the customized content by transmitting, by the in-flight entertainment system, the customized content over the network for viewing within the airplane by the particular passenger . . .  via a device associated with the second seat (col 14 lines 24-47; see also col 75 lines 19-50). 

While the above patents disclose various aspects of passenger entertainment systems and components used therein, none of these prior art references disclose a fully integrated networked passenger entertainment system that integrates audio, video, product ordering and service processing, net-worked communications, and maintainability features. Accordingly, it is an objective of the present invention to provide for systems and methods that implement an integrated networked passenger entertainment and communication system that provides for passenger selected delivery of content over a communication network. It is a further objective of the present invention to provide for systems and methods that permit passengers to selectively order or request products or services, receive audio, video and game data, that permits communication of information to passengers from aircraft personnel, and that permits passengers to communicate with other passengers and computers located on- and off-board an aircraft (col 3 line 63 – col 4 line 13). 

In addition, it would have been recognized that applying the known technique of receiving an indication that the particular passenger of the group has moved from the first seat to a second seat; and controlling output of the customized content by transmitting, by the in-flight entertainment system, the customized content over the network for viewing within the airplane by the particular passenger via a device associated with the second seat, as taught by Weinberger, to the teachings of Targosz, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 56: The cited prior art teaches the method as described in claim 16, and Targosz further discloses determining that a second passenger has a connection to the particular passenger based on the passenger records (page 22 lines 6-16); and transmitting the customized content over the network for viewing within the airplane by a second device associated with the second passenger based on the connection between the second passenger and the particular passenger (page 22 lines 16-24). 
Claim 57: The cited prior art teaches the method as described in claim 16. Targosz fails to explicitly disclose wherein the device associated with the particular passenger and the second seat comprises a display device installed in conjunction with the second seat. However, Weinberger does teach wherein the device associated with the particular passenger and the second seat comprises a display device installed in conjunction with the second seat (col 6 lines 52-64; see also col 18 lines 21-30).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Weinberger into the invention of Targosz. One of ordinary skill in the art would have been motivated to do so because Weinberger teaches: 
While the above patents disclose various aspects of passenger entertainment systems and components used therein, none of these prior art references disclose a fully integrated networked passenger entertainment system that integrates audio, video, product ordering and service processing, net-worked communications, and maintainability features. Accordingly, it is an objective of the present invention to provide for systems and methods that implement an integrated networked passenger entertainment and communication system that provides for passenger selected delivery of content over a communication network. It is a further objective of the present invention to provide for systems and methods that permit passengers to selectively order or request products or services, receive audio, video and game data, that permits communication of information to passengers from aircraft personnel, and that permits passengers to communicate with other passengers and computers located on- and off-board an aircraft (col 3 line 63 – col 4 line 13). 

In addition, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Weinberger into the invention of Targosz. One of ordinary skill in the art would have been motivated to do so because sending the content to a device associated with the particular passenger and the second seat comprising a display device installed in conjunction with the second seat provides passengers the convenience of viewing content without have to get out their personal device. 
In addition, it would have been recognized that applying the known technique of using a device associated with the particular passenger and the second seat comprising a display device installed in conjunction with the second seat, as taught by Weinberger, to the teachings . 





















Claim 26 is rejected under pre-AIA  35 U.S .C. 103(a) as being unpatentable over Targosz et al (WO 2009/097044 A1) (“Targosz”) in view of Weinberger  et al (US 7,028,304) (“Weinberger”) in view of Fisher  et al (US 2009/0215469) (“Fisher”). 

Claim 26: The cited prior art teaches the method as described in claim 16. Targosz fails to explicitly disclose wherein the customizing of the content is based at least in part on an interface with at least one calendar of the particular passenger. However, Fisher does teach 
wherein the customizing of the content is based at least in part on an interface with at least one calendar of the particular passenger (Fisher: [0043], [0063]), including the known technique of customizing content being based at least in part on an interface with at least one calendar of at least one passenger (Fisher: [0060], [0063], [0071] - "While utilizing their planning tools (e.g., calendars, to-do lists, emails, or the like), the users are alerted when "related" participants p Ian to be at a similar ( or identical) physic al location at the same time ( or during a partially overlapping time period). This alert allows the user to create and/or join this location-based virtual social network, for example, from the present until the point in time when the participants are located within the same location ... the location-based virtual social network is utilized as an advertising channel ( e.g., by an operator of the location-based virtual social network, by the flight carrier, or by third parties), to provide advertisements, promotions, and tailored or customized advertisement which may target this particular audience (e.g., to advertise a tourist attraction in the destination location)"). This known technique is applicable to the content customization method of Targosz as they share characteristics and capabilities, namely they are directed to customizing content for passengers.
It would have been recognized that applying the known technique of customizing content being based at least in part on an interface with at least one calendar of at least one passenger, as taught by Fisher, to the teachings of Targosz would have yielded predictable results because (Fisher: [0063]).


















Claim 54 is rejected under pre-AIA  35 U.S .C. 103(a) as being unpatentable over Targosz et al (WO 2009/097044 A1) (“Targosz”) in view of Weinberger et al (US 7,028,304) (“Weinberger”) in view of Hilton (US 2011/0313821) (“Hilton”). 

Claim 54: The cited prior art teaches the method as described in claim 16. Targosz fails to explicitly disclose wherein the indication that the particular passenger has moved is based on facial recognition data. However, Hilton does teach wherein the indication that the particular passenger has moved is based on facial recognition data (para [0023] line 1 – para [0029] line 3; see also para [0019] lines 1-15 and para [0046] lines 1-15). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Hilton into the invention of Targosz. One of ordinary skill in the art would have been motivated to do so because Hilton teaches “Unfortunately it is difficult for a conductor to keep track of all the passengers” (para [0004] lines 9-10). Examiner notes that although Weinberger teaches keeping track of passengers on a train, this rationale applies equally to a flight attendant keeping track of passengers on a plane. 
In addition, it would have been recognized that applying the known technique of indicating that the particular passenger has moved based on facial recognition data, as taught by Hilton, to the teachings of Targosz, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 





Claim 55 is rejected under pre-AIA  35 U.S .C. 103(a) as being unpatentable over Targosz et al (WO 2009/097044 A1) (“Targosz”) in view of Weinberger et al (US 7,028,304) (“Weinberger”) in view of Brown et al (US 2006/0111973) (“Brown”). 

Claim 55: The cited prior art teaches the method as described in claim 16. Targosz fails to explicitly disclose wherein the indication that the particular passenger has moved is based on data input by crew members of the flight. However, Brown does teach wherein the indication that the particular passenger has moved is based on data input by crew members of the flight (para [0055] line 1 – para [0056] line 15). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Brown into the invention of Targosz. One of ordinary skill in the art would have been motivated to do so because Brown teaches: 
An airline which provides its customers with additional uses for their miles and makes the miles easier to cash in could have a competitive advantage (para [0010] lines 1-3). 

In addition, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Brown into the invention of Targosz. One of ordinary skill in the art would have been motivated to do so because basing the indication that the particular passenger has moved on data input by crew members of the flight provides passengers the convenience of moving seats with the assistance of the crew member, as opposed to the passengers having to input the data themselves. 
In addition, it would have been recognized that applying the known technique of basing the indication that the particular passenger has moved on data input by crew members of the flight, as taught by Brown, to the teachings of Targosz, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684                                                                                                                                                                                                        

/NAEEM U HAQ/Primary Examiner, Art Unit 3625